Opinion by
Mollison, J.
The president of the petitioning corporation testified that the shipment in question was the first made by the importer and that he requested the customs broker to seek information as to value from the appraiser. Upon being advised by that official to ascertain from the shipper the correct foreign or export value, he wrote abroad for that information. In the meantime, however, the merchandise was appraised on the basis of the entered value. Shortly thereafter, based upon information obtained from other sources, the collector filed an appeal for reappraisement. Subsequent to the filing of the appeal, the requested information came from abroad, and the petitioner turned it over to the customs officers. When the appeal for reappraisement was called for trial, petitioner authorized its counsel to enter into a stipulation on the basis of the collector’s figures. Upon the record it was held that entry at less value than that found upon final appraisement was without intention to defraud the revenue of the United States or to conceal or misrepresent the facts of the case or deceive the appraiser as to the value of the merchandise. The petition was therefore granted.